342 F.2d 997
ALAMO AVIATION, INC., Appellant,v.WORLD WIDE AIRLINES, Appellee.
No. 21923.
United States Court of Appeals Fifth Circuit.
April 5, 1965, Rehearing Denied May 4, 1965.

John H. Wood, Jr., and Beckmann, Stanard, Wood & Vance, San Antonio, Tex., for appellant.
Josh H. Groce, Jack Hebdon, San Antonio, Tex., Phillip D. Bostick, Washington, D.C., Groce, Hebdon, Fahey & Smith, San Antonio, Tex., and Shaw, Pittman, Potts, Trowbridge & Madden, Washington, D.C., for appellee.
Before WOODBURY,1 JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The appellant urges that there were improper statements in the jury argument of appellee's counsel.  We are convinced from an examination of the jury arguments of all counsel that the appellant was not prejudiced by any improper comments of the appellee's attorney.  Other assignments of error raise questions as to the sufficiency of the evidence to support the verdict and judgment.  The evidence was ample.  The judgment of the district court is


2
Affirmed.



1
 Senior Judge of the First Circuit, sitting by designation